DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 01, 2022  has been entered.
    This communication is in response to Application No. 17/211,783 filed on March 24, 2021 and the Request for continued examination (RCE) presented on August 01, 2022,  which amends claims 8, 23 and 32 and presents arguments, is hereby acknowledged. Claims 8-14, 22-23 and 25-32 are currently pending and subject to examination.

Response to Arguments
Regarding Advisory Action
    Applicant’s argue that regarding the support of amended subject matter in the specification according to the Advisory Action noted that "Examiner failed to find any support for 'determining not to transmit an information obtaining request to a second server."' Applicant respectfully disagrees and submits that the amendments are supported by at least para. [0086], [0089], [0094], and [0098] of the specification.
    Applicant’s arguments, filed in the response dated August 01, 2022  regarding the support of amended subject matter in the specification have been fully considered and are persuasive. All outstanding rejections regarding the support of amended subject matter in the specification are hereby withdrawn.

Regarding Claim Rejection under 35 U.S.C. & 112
    Applicant’s claim amendment and arguments, filed in the response dated August 01, 2022  regarding the rejections of claims 8-14, 22-23 and 25-32 under 35 U.S.C. §112(b), second paragraph have been fully considered and are persuasive. All outstanding rejections of claims 8-14, 22-23 and 25-32 under 35 U.S.C. §112(b), second paragraph are hereby withdrawn.

Regarding Claim rejection under 35 U.S.C. § 103
3.      With regard to the Applicant’s remarks dated August 01, 2022:
          Regarding rejection of claims 8-14, 22-23 and 25-32 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicant argues at pages 13-15 of remarks as filed on August 01, 2022 that applied references fail to teach or suggest, at least the following “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to transmit an information obtaining request to a second server providing an information presentation service, the information obtaining request being a request of obtaining information from the second server to be presented on the terminal device; in response to no invalid value being parsed out from the field and the flag of the encoded media stream: determining a time range indicated by the presentation time parameter;” as recited by amended Independent Claims 8, 23 and 32. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 8-14, 22-23 and 25-32 are allowable.

4.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                    EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
         With regard to the Applicant’s remarks dated August 01, 2022:
          Regarding rejection of claims 8-14, 22-23 and 25-32 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicant argues at pages 13-15 of remarks as filed on August 01, 2022 that applied references fail to teach or suggest, at least the following “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to transmit an information obtaining request to a second server providing an information presentation service, the information obtaining request being a request of obtaining information from the second server to be presented on the terminal device; in response to no invalid value being parsed out from the field and the flag of the encoded media stream: determining a time range indicated by the presentation time parameter;” as recited by amended Independent Claims 8, 23 and 32. Examiner agrees. Therefore, the rejection has been withdrawn.
 
     For Instance, The prior art of record (in particular, Cohen et al. (US 2009/0307732 A1, hereinafter as “Cohen”) does not disclose “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to transmit an information obtaining request to a second server providing an information presentation service, the information obtaining request being a request of obtaining information from the second server to be presented on the terminal device; in response to no invalid value being parsed out from the field and the flag of the encoded media stream: determining a time range indicated by the presentation time parameter;" as recited by amended Independent Claims 8, 23 and 32.
        Rather, Cohen discloses when the first server sending a digital broadcast media stream for playing on client device), determining whether ad content (present information) is to be played having an indication of an interval and having a start time and an end time, in the primary digital broadcast media stream on the client device depending on a predefined set of decision criteria relate to user (Cohen: [paragraph 0039-0040, 0057-0058]), when determining which advertising content (present information) to be played having an indication of an interval and having a start time and an end time, receiving at the client device from the first server an indication of an interval and having a start time and an end time, in the primary digital broadcast media stream in which secondary ad content (present information) is to be played on the client device and a message identifying a second server that is to provide the secondary ad content (Cohen: [paragraph 0025-0026, 0037]).

      For Instance, The newly discovered prior art reference Minezawa et al. (US 2015/0256827 A1, hereinafter as “Minezawa”) does not disclose “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to transmit an information obtaining request to a second server providing an information presentation service, the information obtaining request being a request of obtaining information from the second server to be presented on the terminal device; in response to no invalid value being parsed out from the field and the flag of the encoded media stream: determining a time range indicated by the presentation time parameter;" as recited by amended Independent Claims 8, 23 and 32.       
      Rather, Minezawa discloses when the flag of a sequence level header showing whether or not the field encoding is performed is valid, more specifically, when the input signal is encoded on a per field basis and the video encoding device can search for their optimal values and send these values to the video decoding device (Minezawa: [paragraph 0164, 0234]).

      For Instance, the newly discovered prior art reference Gozen et al. (US 2010/0061466 A1,  hereinafter as “Gozen”) does not disclose “in response to parsing out an invalid value from a field or a flag of the encoded media stream, determining not to transmit an information obtaining request to a second server providing an information presentation service, the information obtaining request being a request of obtaining information from the second server to be presented on the terminal device; in response to no invalid value being parsed out from the field and the flag of the encoded media stream: determining a time range indicated by the presentation time parameter;" as recited by amended Independent Claims 8, 23 and 32.       
      Rather, Gozen discloses a flag, indicating whether the audio signal has been encoded in AAC or MPS, is packetized separately from the PES packet of the audio signal as encoding information in a section format; and thus, the encoding information can be known before starting decoding of the audio signal. As a result, the receiving apparatus can obtain such a significant effect that synchronous output timing of the audio signal and video signal can be reliably adjusted.it is also possible to adjust the synchronization timing by reflecting the output timing taking the encoding information into account to the PTS of the PES packet (Gozen: [paragraph 0089-0090]).

      In light of response presented on August 01, 2022, no better art exists to teach all of the claims limitations as in Independent claims 8, 23 and 32. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 8, 23 and 32 are allowable.

5.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

6.    Therefore, claims 8-14, 22-23 and 25-32 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

7.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.


Conclusion
 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459